Citation Nr: 1632251	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-21 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board denied these claims in an October 2013 decision.  The Board's decision was subsequently vacated and the case remanded by a February 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court).  The Board then remanded these claims for further development in June 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's right knee disability does not result from disease or injury incurred in or aggravated by active service. 

2. The Veteran's left knee disability does not result from disease or injury incurred in or aggravated by active service. 

3. The Veteran's back disability does not result from disease or injury incurred in or aggravated by active service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right knee disability are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for a left knee disability are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for entitlement to service connection for back disability are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

With regard to the duty to assist, the Veteran's service treatment records (STR's) have not been located.  In a February 2010 response on VA Form 21-3101, the National Personnel Records Center (NPRC) informed VA that the Veteran's records were not available and "fire related," meaning that they were likely destroyed in a fire that occurred at the NPRC on July 12, 1973.  The NPRC also indicated in a separate February 2010 response (on VA Form 21-3101) that the Veteran's service personnel records had likewise been destroyed.  When STRs are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit-of-the-doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA has discharged its heightened duty to assist.  The Veteran was notified in a May 2010 letter that his STR's were likely destroyed in the July 1973 fire at the NPRC.  He was also provided NA Form 13055, which is used by the National Archives and Records Administration (NARA) to obtain any available alternate sources of information regarding a claimed illness, injury, or treatment during service.  The Veteran did not return the form.  A February 2010 letter also requested the Veteran to submit any STR's in his possession, and also notified him of evidence that could substitute for STR's such as statements from military medical personnel, witness statements (i.e. "buddy" statements from those who served with the Veteran or knew him at the time), letters written during service, and other records such as police reports and records from medical facilities or private physicians who treated the Veteran after service.  A July 2010 letter again notified the Veteran of the missing STR's, set forth the attempts that had been made to obtain them, and concluded that further efforts to locate them would be futile.  Cf. 38 C.F.R. § 3.159(c)(2).  The letter also asked the Veteran to send any copies of STR's in his possession or provide any information as to whether they might be located.  The Veteran has not provided further information regarding his STR's.  The RO issued a July 2010 memorandum for the file making a formal finding of unavailability of the STR's and listing the attempts made to obtain them.  The Board finds that further efforts to obtain the STR's would be futile in light of the foregoing.  See id. 

Further, multiple private treatment records identified by the Veteran have been obtained and associated with the file.  He also identified additional private treatment records at Clifton Ford Hospital in an August 2010 statement, but wrote that this hospital was no longer operating and had destroyed his records after 10 years.  Thus, efforts to obtain records from this facility are not warranted.  See id.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain. 

Finally, in January 2016, VA examinations were performed and medical opinions provided adequate to make fully informed decisions on the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In a July 2016 letter, the Veteran's representative stated that the January 2016 opinion was inadequate as it found against a relationship to service "solely due to a lack of medical records showing treatment."  The Board disagrees.  As acknowledged by the Veteran's representative, the examiner did consider the Veteran's statements regarding his in-service injury and the onset of his disabilities.  Moreover, contrary to the assertion that the examiner did not provide an analysis, the examiner explained that the long amount of time that had elapsed since service and the likely post-service causes of the Veteran's current disabilities weighed against a relationship to the in-service injuries.  Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The Veteran's representative also noted that the opinion was provided by a physician's assistant rather than a doctor specializing "in this area of medicine."  However, the representative has not explained or shown how this compromised the adequacy of the examination or opinion; the Board presumes that the examiner was competent and sufficiently informed to render the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

Accordingly, the Board finds that VA has discharged its heightened duty to assist.  See Cromer, 19 Vet. App. at 217-18; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 


II. Analysis

The Veteran seeks service connection for disabilities of the knees and back.  He states that he injured both knees and his back when lifting artillery equipment, specifically a 155 howitzer, for transportation purposes, as reflected in a February 2013 written statement and in the January 2016 VA examination report.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service or during a presumptive period following service separation, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service or the presumptive period is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  Id.; Walker, 708 F.3d at 1338-39; Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, private treatment records show that the Veteran has been diagnosed with osteoarthritis in both knees.  His right knee is also diagnosed with a meniscus tear.  The Veteran's back disability has been diagnosed as degenerative disc disease at L5-S1.  Private treatment records dating from 2003 through 2011 reflect treatment of these conditions but do not show that they have been present since service or mention injuries to these areas in service.  

With regard to the knees, a November 2003 private treatment record notes that the Veteran had right knee pain with a tender mass in the medial posterior gatroc area (i.e. the gastrocnemius muscle) that was "unrelated to any injury."  A November 2003 magnetic resonance imaging (MRI) study was performed about a week or so later to assess this finding, and yielded a diagnosis of a meniscus tear.  The Veteran also had some "minor arthritis symptoms in both knees over the years."  The November 2003 treatment record notes that X-rays of the right knee showed "very mild medial joint space narrowing."  A November 2007 private treatment record reflects that an X-ray study showed mild osteoarthritic changes in the left knee.  An October 2010 private treatment record also notes that the Veteran was carrying a stove down some stairs when all of a sudden he had a cramping pain in the back of his left hamstring.  He denied any previous injury to his left leg.  

With regard to the back, a March 2011 private treatment record reflects that the Veteran had experienced low back pain ("LBP") for a "few years" in the lumbosacral and sacrum areas, and that its onset occurred in the context of "heavy work" with an acute increase in pain in January 2011.  A September 2010 private treatment record reflects that the Veteran's lumbar spine pain had been present for two to three months. 

The private treatment records do not support a relationship to service. 

The only evidence the Veteran has submitted regarding an in-service injury is his February 2013 statement that he injured his knees and back in service while lifting a "155 hauser (gun) [sic] to hook to the half track."  He reiterated this history at the January 2016 VA examination.  His statement regarding these injuries is competent and credible, as there is no reason to doubt his recollection or the credibility of his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (observing that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  

However, the Veteran's unsupported opinion that his current bilateral knee osteoarthritis, right knee meniscal tear, and degenerative disc disease of the lumbosacral spine were caused by his in-service injuries from lifting the 155 Howitzer is not competent evidence and thus lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The determination in this case is medically complex: whether the Veteran's in-service injuries to the knees and back may have caused the development of his current pathology of the knees and back many years later cannot be made based on lay observation alone given the long amount of time that elapsed, and because there is no other apparent cause-and-effect relationship that can be readily observed through the senses.  The Veteran has not stated that he had ongoing back and knee symptoms during service or ongoing or intermittent symptoms involving these areas ever since service.  Further, he has not stated that he was diagnosed with osteoarthritis or other pathology of the knees or lumbosacral spine during service or within the first year or so after service.  Thus, a determination as to whether the Veteran's in-service injuries caused the later development of his current disabilities of the bilateral knees and back requires an understanding of how the diagnosed pathology develops over time and under what circumstances it may be related to injury incurred one or more years before such pathology develops or is diagnosed.  This understanding is not a matter of lay observation given the medical complexity involved.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on the issue of whether his current disabilities of the knees and back are medically related to his in-service injury, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, it is not supported by any rationale or account for the long period of time that has elapsed since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Consequently, the Veteran's opinion lacks probative value on this ground as well.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In any event, the Veteran's lay opinion is outweighed by the January 2016 VA medical opinion, which was rendered by a medical professional who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In the January 2016 VA examination report, the examiner opined that the Veteran's degenerative disc disease of the lumbosacral spine was less likely as not incurred in or caused by active service, including lifting a 155 Howitzer.  The examiner stated that the Veteran's claimed injury as described by him was presumed to be true.  However, the private treatment records did not show complaints of chronic back pain until 2010.  In this regard, the examiner noted that the Veteran reported back pain after carrying a stove down steps.  While the October 2010 private treatment records shows that the Veteran actually reported pain in the back of his left hamstring after carrying the stove, the March 2011 private treatment record does reflect that the Veteran reported an acute onset of back pain in the context of "heavy work" in January 2011.  Thus, the examiner's basic premise is not altered, namely that the Veteran's back pain occurred after heavy labor many years after service.  Indeed, and consistent with the VA examiner's findings, the March 2011 private treatment record reflects the Veteran's report of back pain for a "few years."  It is implausible that the phrase "[a]few years" was meant to encompass the over fifty years or five decades that had elapsed between the Veteran's service and the date of this record.  Rather, the phrase "[a] few years" suggests that the Veteran's back pain had not been present longer than a decade.  

The examiner further noted that the Veteran had worked for many years in "laborious" occupations for the railroad, as a longshoreman, and as a shipyard janitor, meaning in this context occupations involving intensive physical activity.  In this regard, the Veteran reported working for over twenty years for the railroad and over twenty years as a longshoreman, according to the examination report.  

Finally, the January 2016 examiner found that the Veteran's current lumbar spine degenerative disc disease and degenerative joint disease was most likely due to natural age, many years of laborious occupations, and other injuries such as lifting heavy appliances many years after service from service.  Thus, a medical nexus to an in-service injury could not be established. 

With regard to the Veteran's osteoarthritis of the bilateral knees, the examiner similarly concluded that it was less likely as not incurred in or caused by active service, including lifting a 155 Howitzer.  Again, the examiner presumed that the injury occurred as described by the Veteran.  The examiner then noted that the Veteran reported that his knees began to hurt around 1956 when he was working for the railroad.  The Board notes that the Veteran separated from service about three years earlier, in 1953.  The Veteran stated that his first treatment for the knees was when he received injections, which the examiner noted was in 2003 based on the private treatment records in the file.  The examiner also noted that 2003 X-rays of the bilateral knees showed very mild medial joint space narrowing, which was "consistent with or better than clinically expected" for someone at the age of over seventy years old.  (The Veteran was over 70 at the time of the November 2003 treatment record reflecting these X-ray findings.)  It was not consistent with residuals of the presumed injury that occurred over fifty years earlier, according to the examiner.  Thus, the examiner concluded that the Veteran's current bilateral severe osteoarthritis of the knees was most likely due to natural age, congenital genu varum, and many years of laborious occupations after separation from service.  The examiner therefore concluded that no medical nexus was established.  

The Board notes that the VA examiner did not specifically mention the diagnosis of a meniscal tear in the opinion, although it was noted elsewhere in the report.  However, in light of the examiner's discussion, there is no apparent reason why the examiner would provide a different opinion with regard to the meniscal tear, which was not noted until 2003.  Indeed, in the November 2003 private treatment record, the treating physician stated that the symptoms and clinical findings-diagnosed shortly thereafter as a meniscus tear in the November 2003 MRI study-were unrelated to any injury.  Thus, further opinion on this issue is not warranted.  

The Board also notes that the VA examiner stated that X-rays of the "bilateral" knees in 2003 showed mild medial joint space narrowing.  In fact, the private treatment records dated in 2003, including the November 2003 record noting this finding, show that only the right knee was X-rayed.  Nevertheless, this mistake did not compromise the basic premise underlying the examiner's opinion, as the November 2007 private treatment record reflects that an X-ray study of the left knee showed "mild" osteoarthritic changes.  This finding only further supports the examiner's opinion that "mild" changes were more consistent with the Veteran's age than an injury that occurred fifty years earlier.  Moreover, the November 2003 private treatment record also notes "minor" arthritis symptoms in both knees. 

The January 2016 VA examiner's opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history, and is supported by a thorough explanation that is consistent with the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning).  Therefore, it carries a lot of weight in the Board's determination.  By contrast, the Veteran does not have a medical background, and his opinion is not supported by a rationale or account for the long period of time that has elapsed since service.  Therefore, it is outweighed by the VA examiner's opinion.  

With regard to presumptive service connection, the Veteran has not stated and there is no evidence suggesting that osteoarthritis of the knees or degenerative changes of the spine manifested during service or within one year of service separation.  Further, there is no evidence that these conditions were noted in service or within one year of separation.  Finally, even if these conditions were noted, there is no evidence of continuity after service given the fact that there is no mention of symptoms until many years after service separation.  The January 2016 VA examiner also found that they were more likely due to post-service or "intercurrent" causes, namely the aging process, intensive physical labor in civilian occupations, and perhaps post-service injuries from heavy lifting.  See 38 C.F.R. § 3.0303(b).  Thus, presumptive service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, or for arthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable determination in this matter. 

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the bilateral knees, including osteoarthritis and a right meniscal tear, and of the lumbosacral spine, including degenerative disc disease, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a back disability is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


